On Petition for Rehearing.
1. In an action at law upon a written instrument for the payment of money, when a default has been duly entered against the defendant for want of appearance or for failure to plead or demur, the plaintiff, upon the production of the instrument sued on and the filing of the same in the cause is entitled under Section 1425, General Statutes of Florida, 1906, to a judgment against the defendant. It then becomes the duty of the Clerk to assess the amount which the plaintiff is entitled to recover and enter up judgment for the same, and in doing so he acts in a ministerial capacity.
2. The Court in which a cause is pending has the power to enter a judgment mmc pro tunc.
3. Where there has been delay in entering a judgment, and such delay was not caused by the laches or negligence of the party entitled to the judgment, but by the error or misprision of the Court or its Clerk, an entry nunc pro tunc of the judgment will be made, the interests of third parties not being affected and justice requires the entry to be made.
Treadwell fc Tread-well and Brown & Jones, for Plaintiffs in Error;
Jolm IF. Burton and John C. Cooper & Son, for Defendant in Error.
4. An entry of a judgment nunc pro tunc may be made against a corporation twenty-two years after the judgment should have been entered, and several years after the corporation has become dissolved.
Rehearing denied.